PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/808,471
Filing Date: 4 Mar 2020
Appellant(s): Vestas Wind Systems A/S



__________________
STEVEN BENINTENDI
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed February 16, 2022.

(1) Grounds of Rejection to be Reviewed on Appeal
The ground(s) of rejection set forth in the Office action dated 11/03/2021 from which the appeal is taken have been modified by the pre-appeal brief conference decision dated 5/31/2022.  A list of rejections withdrawn by the examiner (if any) is included under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”  
Every ground of rejection set forth in the Office action dated 11/3/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.
Claims 10-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wagner (U.S. Publication No. 2015/0308139).
Regarding claim 10, Wagner discloses attaching each of the plurality of tethering cables (20, Fig. 12a-c) to one of a plurality of anchor elements (24) disposed at a lower end of the wind turbine tower and radially outboard thereof (Fig. 8.2, Para[0064]), wherein the plurality of tethering cables are arranged such that two tethering cables extend from each of the plurality of anchoring elements to a respective one of the plurality of attachment elements on the cable attachment section (Fig. 8.2, Para[0078]).
Regarding claim 11, Wagner discloses two tethering cables (20, Fig. 12a-c) extending from two different anchoring elements are attached to the cable attachment section of the tower such that longitudinal projection lines from the ends of the two cables converge at a convergence point (Considered to be the center of the tower, Fig. 12a).  
Regarding claim 12, Wagner discloses wherein said convergence point lies at a location at a height and inside the tower as set forth above, but does not disclose the convergence point being within a distance of three wall thicknesses from the wall inner surface as measured at the height and in a direction perpendicular to a central longitudinal axis.  However, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the claimed invention to have a convergence point at a distance of three wall thicknesses of the wall of the tower or any other arbitrary wall set forth and defined to assure that the wires were positioned along the tower for optimal support to help withstand wind loads, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  There would be no new or unpredictable results achieved from having a tower with a convergence point that was outside of the claimed range because any distance would provide optimal support for the tower against the wind loads. 
Regarding claim 13, Wagner discloses two tether cables (20.1) extending from each anchoring element diverge from each other in a direction toward the anchoring elements on the cable attachment section (Para [0078], Fig. 8.1).
Regarding claim 14, Wagner discloses the two tethering cables (20) anchored to the same anchoring element (Fig. 12c) that extend to different positions at the tower, but does not disclose at essentially at the same height of the tower.  However, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the claimed invention to have tethering cables positioned at the different positions at the same height to provide optimal support around the circumference of the tower, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). There would be no new or unpredictable results achieved from selecting a height for placing cables along a tower.


NEW GROUNDS OF REJECTION
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wagner (U.S. Publication No. 2015/0308139) in view of Mehta et al. (U.S. Publication No. 2013/0193691)  or Chen et al. (U.S. Publication No. 2011/01442655).
Regarding claim 9, Wagner discloses a method of erecting a wind turbine tower (Fig. 5) configured to support a wind turbine nacelle and a rotor, comprising providing a first elongate tower section (32.52) having a first connection flange (Reproduced Fig. 16(f), (3rd embodiment in right column)) at an upper terminal end thereof; providing a second elongate tower section (32.54) having a second connection flange (Fig. 16(f)) at a lower terminal end thereof; providing a cable attachment section (32.56, Figs. 5 and 16) disposed between the first and second elongate tower sections and coupled to the first and second connection flanges, wherein the cable attachment section includes a plurality of attachment elements (260/262; Figs. 12a, 12b, Fig. 16(f)) affixed to an outer surface of the cable attachment section, and wherein the cable attachment section has a length significantly shorter than a length of the first and second elongate tower sections (Figs. 16(f)); attaching each of a plurality of tethering cables (20, Fig. 12a-c) to a respective one of the plurality of attachment elements (260/262; Figs. 12a, 12b, Fig. 16(f))  on the cable attachment section (32.56, Figs. 5 and 16);  attaching the cable attachment section (32.56, Figs. 5 and 16) to one of the first connection flange (Reproduced Fig. 16(f), (3rd embodiment in right column)) of the first tower section or the second connection flange (Fig. 16(f)) of the second tower section;  erecting the tower by attaching a lower end of the first elongate tower section (32.52) to a wind turbine structure (26, considered to be a part of the entire structure); and further erecting the tower by attaching the cable attaching section (32.56, Figs. 5 and 16)  to the second connection flange (Fig. 16(f)) of the second tower section (35.54).  Wagner does not distinctly disclose attaching each of the plurality of tethering cables while the cable attachment section is on the ground; or attaching the cable attachment section while the first or second tower section is on the ground.  However,  Mehta et al. (U.S. Publication No. 2013/0193691) teaches that it is known to have a wind turbine tower having parts assembled on the ground to provide additional savings of time, cost and safety (Para [0019]). Chen et al. (U.S. Publication No. 2011/01442655) also teaches that it is known to optionally pre-assemble parts of a tower on the ground before hoisting to reduce difficulty, time and to ensure the safety of the workers (Para [0005] and [0024]).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to try either option, particularly attaching some or the majority of the parts including the tethering cables while the cable attachment section is on the ground and attaching the cable attachment section while the respective first or second tower section is on the ground as a normal alternative manner in which the attachments can be made that would make the erection process easier and manageable.  It would have been obvious to attach the cable attachment sections when the first and second tower sections are on the ground since it has been held that choosing a ‘predictable solution’ only requires ordinary skill level in the art.  (see KSR, 550 U.S. at 418, 82 USPQ2d at 1396- "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success).  
In this case, since there are really only two ways possible that parts of a tower can be assembled: either on the ground and raised into position, or raised into position one at a time and assembled in position, there would be no criticality in assembling the tower on the ground prior to or after the erection of the tower as either method is well-known.  Furthermore, by attaching the members together on the ground and then raising them into position it would be an easier and safer method of assembly because one would not have to be raised high into the air in order to make the connection of the tower elements. 



    PNG
    media_image2.png
    212
    237
    media_image2.png
    Greyscale

(2) Response to Argument
Appellant argues that Wagner fails to disclose or suggest “attaching each of a plurality of tethering cables to a respective one of the plurality of attachment elements on the cable attachment section while the cable attachment section is on the ground, [and] attaching the cable attachment section to one of the first connection flange
of the first tower section or the second connection flange of the second
tower section while the respective first or second tower section is on the
ground” and that the Examiner has improperly and inappropriately filled in the gaps because no evidence or support on record was relied upon. 
	In response to Appellant’s arguments, the Examiner respectfully disagrees.  The Examiner contends that a prima facie case of obviousness was sufficiently established and that the claimed invention has been properly and appropriately addressed.  Wagner teaches the structure as claimed.  The Appellant has not demonstrated how the criticality of the functionality or performance of the tower would change if the method by which it is assembled is altered, i.e. in position as opposed to on the ground.  The end result of an anchored tower would be produced by either method of erection.  However, even though the examiner contends that the assembly of parts on the ground is well known and widely practiced in the art, the examiner is hereby providing evidence that supports his position.  As set forth in the new grounds of rejection above, both Mehta et al. (U.S. Publication No. 2013/0193691) and Chen et al. (U.S. Publication No. 2011/01442655) teach that it is known to have a wind turbine tower having parts assembled on the ground to provide additional savings of time, cost and safety (Para [0019] of Mehta et al. and Para [0005] and [0024] of Chen). This supports the conclusion that assembling parts of tower on the ground would yield a cheaper, quicker and safer alternative to assembling those parts after the tower is erected. Therefore, the Examiner contends that a prima facie case of obviousness has been established as there appear to be no criticality or novelty established by the Appellant since the feature that the Appellant is arguing is not only known to those of ordinary skill in the art, but also taught by the prior art references provided.  
For the above reasons, it is believed that the rejections should be sustained.
This examiner’s answer contains a new ground of rejection set forth in section (1) above. Accordingly, appellant must within TWO MONTHS from the date of this answer exercise one of the following two options to avoid sua sponte dismissal of the appeal as to the claims subject to the new ground of rejection:
(1) Reopen prosecution. Request that prosecution be reopened before the primary examiner by filing a reply under 37 CFR 1.111 with or without amendment, affidavit or other evidence. Any amendment, affidavit or other evidence must be relevant to the new grounds of rejection. A request that complies with 37 CFR 41.39(b)(1) will be entered and considered. Any request that prosecution be reopened will be treated as a request to withdraw the appeal.
(2) Maintain appeal. Request that the appeal be maintained by filing a reply brief as set forth in 37 CFR 41.41. Such a reply brief must address each new ground of rejection in an arguments section as set forth in 37 CFR 41.37(c)(1) and should be in compliance with the other requirements of 37 CFR 41.37(c). If a reply brief filed pursuant to 37 CFR 41.39(b)(2) is accompanied by any amendment, affidavit or other evidence, it shall be treated as a request that prosecution be reopened before the primary examiner under 37 CFR 41.39(b)(1). 
Extensions of time under 37 CFR 1.136(a) are not applicable to the TWO MONTH time period set forth above. See 37 CFR 1.136(b) for extensions of time to reply for patent applications and 37 CFR 1.550(c) for extensions of time to reply for ex parte reexamination proceedings.
Respectfully submitted,
/J.J.B/Examiner, Art Unit 3633                                                                                                                                                                                             
A Technology Center Director or designee must personally approve the new ground(s) of rejection set forth in section (1) above by signing below: 
/CHARLES A FOX/           Acting Director TC 3600
Conferees:
/HEATHER C SHACKELFORD/         Primary Examiner, OPQA                                                                                                                                                                                       
/BRIAN E GLESSNER/           Supervisory Patent Examiner, Art Unit 3633                                                                                                                                                                                             
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.